F I L E D
                                                              United States Court of Appeals
                                                                      Tenth Circuit
                    UNITED STATES COURT OF APPEALS
                                                                        OCT 2 1998
                                 TENTH CIRCUIT
                                                                   PATRICK FISHER
                                                                          Clerk

SUNNI MUSLIM COMMUNITY OF
THE COLORADO DEPARTMENT OF
CORRECTIONS; JAHAD ALI;
HASSAN LATIF; DONNIE RUSSELL;
DAVID MARQUEZ; BARON HALL;
individually and on behalf of those
similarly situated throughout the Colorado
Department of Corrections,

      Plaintiffs,

and

ABRON ARRINGTON,

      Plaintiff-Appellant,
v.                                                   No. 98-1137
COLORADO DEPARTMENT OF                           (D.C. No. 95-M-1590)
CORRECTIONS; ARISTEDES                                 (D. Colo.)
ZAVARAS, in his official capacity and
individually; RANDY HENDERSON, in
his official capacity and individually;
JACK LAUGHLIN, in his official
capacity and individually; FRANK
MILLER, in his official capacity and
individually; JOE PAOLINO, in his
official capacity and individually; and
other defendants Jane and John Does to be
named in the body of this action being
sued individually and in their official
capacity; ROBERT CANTWELL, in his
official capacity and individually; MARY
WEST, in her official capacity and
individually; RICK SOARES, in his
official capacity and individually,
           Defendants-Appellees.


                               ORDER AND JUDGMENT*


Before BALDOCK, EBEL, and MURPHY, Circuit Judges.**


       This is an appeal from the district court’s grant of summary judgment in a prisoner

civil rights action, see Fed R. Civ. P. 56, wherein Plaintiffs unsuccessfully claimed that

certain policies and practices of the Colorado Department of Corrections restricted their

freedom of religion. On appeal, Plaintff-Appellant Abron Arrington, appearing pro se,

raises the same grounds for relief that he did in the district court. Our jurisdiction arises

under 28 U.S.C. § 1291.1 We have reviewed the briefs on appeal, the district court’s

Memorandum Opinion and Order, and the entire record before us. Based upon our

review of the record, we find no merit in any of Plaintiff’s claims and affirm substantially


       *
          This order and judgment is not binding precedent, except under the doctrines of
law of the case, res judicata, and collateral estoppel. The court generally disfavors the
citation of orders and judgments; nevertheless, an order and judgment may be cited under
the terms and conditions of 10th Cir. R. 36.3.
       **
         After examining the briefs and appellate record, this panel has determined
unanimously to honor the parties’ request for a decision on the briefs without oral
argument. See Fed. R. App. P. 34(f); 10th Cir. R. 34.1.9. The case is therefore ordered
submitted without oral argument.
       1
         Because only Plaintiff Arrington signed the notice of appeal, he is the only
proper appellant before this court. See 10th Cir. R. 3.1 (“Every notice of appeal must be
signed by the appellant or by counsel for the appellant.”); Smith v. Romer, No. 96-1211,
unpub. op., 1997 WL 57093 at *1 n.1 (10th Cir., Feb. 11, 1997).

                                              2
for the reasons set forth in the district court’s order, a copy of which is attached hereto.

       AFFIRMED.

                                                   Entered for the Court,



                                                   Bobby R. Baldock
                                                   Circuit Judge




                                               3
Attachment not available electronically.